Citation Nr: 1032478	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-14 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of left brachial plexus compression.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of right brachial plexus compression.  

5.  Entitlement to a 10 percent rating for multiple, 
noncompensable disabilities under 38 C.F.R. § 3.324.  

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to July 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in March 2006 by the 
VARO in Denver, Colorado, denying the Veteran's claim for service 
connection for a cervical spine disorder, his claim to reopen for 
service connection for a low back disorder, his claims for 
compensable ratings for brachial plexus compression, his claim 
for a compensable rating under 38 C.F.R. § 3.324, and his claim 
for TDIU entitlement.  

To the extent that the Veteran has in an August 2004 
submission attempted to raise claims relating to clear and 
unmistakable error in prior rating decisions in which 
service connection for a low back disorder was denied, 
ratings reductions were effectuated as to brachial plexus 
compression of each upper extremity, and ratings were 
assigned for such disorder, but not adjudicated by the RO, 
such matters are not within the Board's jurisdiction for 
review at this time and they are referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for a cervical 
spine disorder, as well as entitlement to a 10 percent evaluation 
under 38 C.F.R. § 3.324 for multiple, nonservice-connected 
disabilities and TDIU entitlement, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  Service connection for low back pain was denied by the RO in 
its rating decision of May 1998; following notice to the Veteran 
of the action taken and of his appellate rights, no timely appeal 
of that May 1998 denial was filed.  

2.  In August 2004, the Veteran filed a claim to reopen for 
service connection for a low back disorder.  

3.  Since entry of the most recent denial in May 1998, the 
additional evidence received by VA evidence was not previously 
submitted to agency decision-makers, but it does not relate to an 
unestablished fact necessary to substantiate the claim and it is 
cumulative or redundant of previously submitted materials; such 
evidence fails to raise a reasonable possibility of 
substantiating the previously denied claim.

4.  The Veteran's service-connected brachial plexus compression 
on the left and right is essentially asymptomatic and, while 
there is a showing of generalized peripheral neuropathy, such is 
unrelated and not otherwise associated with the service-connected 
disabilities involving brachial plexus compression.  

5.  The schedular rating criteria are adequate to rate the 
brachial plexus compression affecting the Veteran's upper 
extremities.  


CONCLUSIONS OF LAW

1.  The rating decision of May 1998, most recently denying 
service connection for low back pain, is final.  38 U.S.C.A. 
§ 7105 (West 1991) [38 U.S.C.A. § 7105 (West 2002)]; 38 C.F.R. 
§ 3.104 (1997) [38 C.F.R. § 3.104 (2009)].  

2.  New and material evidence has not been received by VA to 
reopen the claim for service connection for a low back disorder.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2009). 
3.  The criteria for the assignment of an increased (compensable) 
rating for residuals of left brachial plexus compression have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, 
Diagnostic Code 8599-8510 (2009).  

4.  The criteria for the assignment of an increased (compensable) 
rating for residuals of right brachial plexus compression have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8599-8510 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of the RO's letters, dated in September 2004 
and June 2008, to the Veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess-Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Notice under 38 U.S.C.A. § 5103 is to be furnished to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the initial notice was provided at a point in 
time prior to the RO's adjudicatory action in March 2006, but 
full notice, including that required under the holding in 
Dingess-Hartman, was furnished to the Veteran at a point 
subsequent to March 2006.  However, the record in this instance 
demonstrates that any timing error was cured by the RO's issuance 
of a supplemental statement of the case in October 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  On that basis, and in the absence of any 
allegation of prejudice by or on behalf of the Veteran, the Board 
cannot conclude that any defect in the timing of the notice 
provided affected the essential fairness of the adjudication with 
resulting prejudice to the Veteran.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case, to include the conduct 
of a VA examination in August 2005 as to the claims for increase 
herein at issue and an attempt, albeit an unsuccessful one, to 
afford him another, subsequent examination to which he failed to 
report.  The request for a further VA medical examination as to 
the claims for increase, as set forth by the Veteran's 
representative in June 2010, is inconsistent with the Veteran's 
prior statement as to his unwillingness to report for any further 
evaluation regarding his brachial plexus compression.  

The Board ultimately concludes that the Veteran would, as he has 
stated, be unwilling to attend a further VA examination 
addressing his bilateral brachial plexus compressions, in the 
absence of evidence to the contrary.  The representative's 
perfunctory request for an additional examination in the face of 
evidence not supporting a higher evaluation for these 
disabilities may be strategically adept but failed to address the 
Veteran's stated unwillingness to attend such an examination.  
Accordingly, the Board concludes that to seek to afford another 
examination to the Veteran in the face of negative findings in 
the prior examination and no indication of the Veteran's 
willingness to attend, would constitute a fruitless waste of 
scarce VA resources.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Veteran and his representative have not otherwise made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duties to notify and assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Absent 
new and material evidence, there is no duty to provide an 
examination or medical opinion with respect to the Veteran's 
claim to reopen.  See 38 U.S.C.A. 5103A(f); 38 C.F.R. 
§ 3.159(c)(4)(C)iii.  Therefore, the Board finds that the duties 
to notify and duty to assist have been satisfied and will proceed 
to the merits of the Veteran's appeal.


II.  Newness and Materiality of the Evidence 
To Reopen a Claim for Service Connection for Low Back Pain

In general, decisions of the agency of original jurisdiction (the 
RO) or by the Board that are not appealed within the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§ 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been finally disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire record.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the case 
here based on the claim to reopen filed in 2004, the definition 
of new and material evidence is as follows:  New evidence means 
existing evidence not previously submitted to agency decision-
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The United States Court of Appeals for the Federal Circuit has 
held that, according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had not 
been previously presented to the Board.  See Anglin v. West, 203 
F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Generally, service connection is warranted where the evidence of 
record establishes that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  For certain chronic disorders, such as arthritis, 
service connection may be granted if the disease becomes manifest 
to a compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The RO in the prior May 1998 rating action denied service 
connection for low back pain based on the absence of both 
evidence of disability in service and evidence of any  other 
nexus between service and the claimed disorder.  The RO then 
found the claim not well grounded.  (The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), eliminated the concept of a 
well-grounded claim and redefined VA's obligations with respect 
to its duties to notify and assist a claimant.)  Notice of the 
action taken in May 1998 and of the Veteran's appellate rights 
was furnished to him by the RO's letter, dated later in May 1998.  
No timely appeal of the aforementioned decision involving low 
back pain was initiated, thereby rendering the May 1998 decision 
final.  38 U.S.C.A. § 7105 (West 1991) [38 U.S.C.A. § 7105 (West 
2002)]; 38 C.F.R. § 3.104 (1997) [38 C.F.R. § 3.104 (2009)].  

Given the finality of the most recent denial in May 1998, the 
question at issue is whether new and material evidence has been 
received to reopen the previously denied claim.  This entails a 
review of the evidence received at the time of entry of the most 
recent final decision, and thereafter.

Of record at the time of entry of the RO's decision in May 1998 
were service treatment records, as well as examination and 
treatment reports compiled by VA and non-VA sources during post-
service years.  Such evidence failed to identify low back pain in 
service, showing only a complaint of low back pain in July 1997.  

Relevant evidence received by VA since entry of the RO's May 1998 
decision consists of examination and treatment records furnished 
by VA and non-VA sources indicating complaints and/or treatment 
for low back pain, with X-rays of the lumbosacral spine in August 
2005 identifying early degenerative disk disease at L3-4 and L4-
5, and facet arthropathy from L-3 through S-1.  Also added to the 
record are three lay statements - from the Veteran's roommate, 
from a former military officer, and from a former employer.  One 
of these specifically references the Veteran's recent complaints 
of back pain.  

The additional evidence submitted subsequent to the RO's decision 
in May 1998 was not previously submitted to agency decision-
makers.  However, this new evidence does not relate to an 
unestablished fact necessary to substantiated the claim.  
Specifically, none of this new evidence links the Veteran's 
current low back disorder, including pain, to service.  This 
additional evidence is merely cumulative or redundant of the 
evidence of record at the time of the last prior final denial.  
Further, the Veteran's assertions of onset of a low back disorder 
in service are redundant of his assertions prior to the last 
prior denial of the claim in May 1998, and thus those assertions 
are not new evidence.  

Accordingly, evidence presented since the last prior denial in 
May 1998 is either not new or does not raise a reasonable 
possibility of substantiating the claim for service connection 
for a low back disorder on the merits.  The new evidence received 
by VA since May 1998, while identifying continuing complaints of 
low back pain and identifying evidence of arthritis and disk 
disease, fails to support an origin in service or, as applicable, 
during the one-year period immediately after service, or a nexus 
to an event occurring in service.  

While the Veteran is competent to identify the occurrence of 
symptoms related to his low back disorder, including pain, it is 
not shown that he has the medical expertise to render competent 
his opinions with respect to questions of medical diagnosis and 
etiology, including the reported onset of a low back disorder in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465 (1994).  In any event, as 
already noted, those assertions are not new.  Here, the newly 
received evidence does not identify other than by the Veteran's 
reiteration of a previously offered allegation of low back pain, 
a continuity of pertinent low back symptomatology dating to 
service or in close proximity of service separation, nor does it 
include any medical finding or opinion linking currently shown 
low back disablement to military service or to any in-service 
event.  

The Board concludes that new and material evidence has not been 
received, and the Veteran's previously denied claim for 
entitlement to service connection for a low back disorder 
therefore is not reopened.  See 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc).


III.  Claims for Increase for Bilateral Brachial Plexus 
Compressions

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history, and 
adjudication must place its emphasis on the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate for 
an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between initial 
ratings and increased-rating claims for applying staged ratings.

The record reflects that service connection for residuals of 
brachial plexus compression of the left and right upper extremity 
was established by RO action in November 1969.  At that time, a 
20 percent evaluation was assigned for the right upper extremity 
under DC 8599 and a 0 percent rating was assigned for the left 
upper extremity, also under DC 8599.  Such ratings remained in 
effect until the 20 percent rating was reduced to 0 percent by 
the RO through its rating decision of January 1976.  The 0 
percent ratings have remained in effect since that time.  
However, effective May 1998 the diagnostic codes for rating of 
each disorder were changed to DC 8599-8510.  

Neurological disorders are generally to be rated in proportion to 
the impairment of motor, sensory or mental function.  In rating 
peripheral nerve injuries and their residuals, attention should 
be given to the site and character of the injury, and the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120 (2009).

A note to 38 C.F.R. § 4.124a states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than the 
loss or impairment associated with complete paralysis of the 
nerve in question.  This incomplete paralysis may be due to 
partial impairment resulting from the effect of the nerve lesion, 
or due to partial regeneration of the nerve over time.  Also, 
when peripheral nerve involvement is wholly sensory, the rating 
should be for the mild or, at most, the moderate degree.

The words "mild," "moderate," and "severe" are not defined in the 
above rating criteria.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2009).

The provisions of 38 C.F.R. § 4.124a, DC 8510 apply to the 
evaluation of the upper radicular group.  Under that diagnostic 
code, complete paralysis of the nerve is defined as where all 
shoulder and elbow movements are lost or severely affected.  Hand 
and wrist movements are not affected.  Complete paralysis of the 
nerve warrants a 70 percent rating where involving a major 
extremity, and a 60 percent rating for a minor extremity.  Severe 
incomplete paralysis warrants a 50 percent rating for a major 
extremity, and 40 percent rating for a minor extremity.  Moderate 
incomplete paralysis corresponds to a 40 percent rating for a 
major extremity, and 30 percent rating for a minor extremity.  
Mild incomplete paralysis warrants a 20 percent rating in either 
extremity.

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (2009).  

In every instance where the rating schedule does not provide a 
noncompensable evaluation for a DC, a noncompensable evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2009).

When examined by VA in August 2005, the Veteran complained of 
weakness, tingling, and paralysis of the upper extremities, right 
worse than left.  Flares in symptoms were noted to be caused by 
any pressure or weight on the hands, neck, or shoulders.  His 
primary symptoms were in his hands, to include weakness and a 
lack of dexterity of the fingers.  Weakness in the proximal arm 
muscles was also noted.  The Veteran reported ongoing, private 
chiropractic care for these signs and symptoms.  Reviewing prior 
records, the examiner noted a neurological consultation in March 
2005 showing the Veteran to be asymptomatic and with a normal 
neurological examination.  An electromyogram was then reportedly 
consistent with severe, symptomatic acute or chronic 
demyelinating polyneuropathy, but these results were found not to 
represent a valid picture of the Veteran's neurological status, 
given the likely presence of only mild generalized peripheral 
neuropathy.  Though not specifically noted by the August 2005 
examiner, the March 2005 neurological consultant amended his 
report by a July 2005 addendum, opining that he was inclined to 
believe that the clinical findings on the prior examination were 
more accurate than the electromyogram results, given that many 
environmental factors and other confounders can interfere with 
the accuracy of the electromyographic findings obtained.  

VA clinical examination in August 2005 showed normal strength in 
the proximal and distal muscle groups, with no atrophy.  Hand 
grip was normal bilaterally and there was normal thumb and finger 
apposition.  Reflexes were absent for the biceps and triceps.  
There was also some loss of vibration and light touch sensation 
in the right fourth and fifth digits.  The examiner assessed mild 
sensory neuropathy with some lost sensation, etiology unclear, 
but without functional deficits.  In an October 2005 addendum, 
the examiner opined that that the Veteran's peripheral neuropathy 
was unrelated to his prior brachial plexopathy and did not 
represent a change in diagnosis of the prior service-connected 
disorder(s).  

Information on file from the Veteran's private chiropractor 
indicates that he was treating the Veteran on an ongoing basis 
for neck and back pain with paresthesia and numbness of the hands 
and fingers, which he related to the Veteran's military injury.  
In his July 2004 report, the chiropractor indicated that he began 
treating the Veteran in 1993 for radicular pain along the 
brachial plexus, which was later complicated by cervical problems 
and associated arm weakness and pain.  The chiropractor further 
opined that the Veteran's current condition was due to 
degenerative changes from his original military injury.  No 
change in the Veteran's condition was noted in the chiropractor's 
May 2005 report, and in his January 2006 report, the chiropractor 
reiterated that the Veteran's brachial plexus injury and cervical 
spine changes and associated problems were the result of military 
trauma.  

A VA treating mental health professional in her report of 
December 2006 referenced the Veteran's service-connected 
paralysis of the upper radicular group of both upper extremities, 
as well as other nonservice-connected disorders, which in sum 
resulted in the need for early retirement and application for 
disability benefits.  

Also of record are several lay statements from the Veteran's 
roommate, an acquaintance of ten years, and his employer as of 
December 2005.  One or more of the lay affiants referenced the 
Veteran's ongoing neck, shoulder, and back pain and their 
resulting limitations on his work as a musician. 

Additional VA medical examinations, to include a general medical 
examination and a mental disorders evaluation, were scheduled for 
April 2008.  Despite receiving written notice of the date, time, 
and location of such examinations, the Veteran failed to appear 
and when contacted by VA subsequently he indicated that he wished 
to cancel those examinations as VA already had sufficient medical 
data on file.  

As indicated above, a compensable evaluation under DC 8599-8510 
requires that mild incomplete paralysis of the upper radicular 
group be present and in this instance such is not adequately 
shown to result from the service-connected residuals of brachial 
plexus compression affecting each upper extremity.  The Veteran 
and others have indicated that he suffers from certain 
manifestations potentially affecting his upper radicular group, 
to include pain and limited movement, and while lay persons are 
competent to attest to what comes to then through their senses 
per Washington, supra, this case turns on whether there is at 
least mild incomplete paralysis of either upper radicular group 
and, here, no degree of paralysis of either upper radicular group 
is shown.  

While generalized peripheral neuropathy is demonstrated in the 
record, and while a treating chiropractor has linked the service-
connected disabilities at issue, along with nonservice-connected 
cervical spine disease, to that generalized peripheral 
neuropathy, the more persuasive evidence is that provided by the 
VA examiner in August 2005.  Following a review of the entire 
record dating to service, the August 2005 VA examiner concluded 
that the presenting peripheral neuropathy was not a residual of 
the inservice brachial plexus compression affecting each upper 
extremity.  Moreover, the VA examiner's opinion is bolstered by 
the findings and opinions of the VA neurological consultant in 
March and July 2005 confirming the existence of a generalized 
neuropathy, as opposed to neuropathic changes attributable 
specifically to the inservice trauma and resulting brachial 
plexus compression.  In short, the Board concludes that the 
August 2005 VA examiner's opinion based on neurological findings, 
a review of the Veteran's history, and that examiner's 
understanding of the neurological effects of brachial plexus 
injury neuropathy, is more credible than the contrary medical 
opinions of the Veteran's treating chiropractor to the effect 
that brachial plexus neuropathy was causative of more generalized 
peripheral neuropathy affecting the upper extremities.  In this 
regard, the Board notes that it is its responsibility to weigh 
the evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in doing so, 
the Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  

Te Board judges the chiropractor's opinions to be of limited 
credibility both because the chiropractor has provided no 
credible medical basis for the asserted more generalized 
peripheral neurological effect of past brachial plexus injury, 
and the chiropractor may also be biased toward providing a 
favorable opinion, motivated as he may be to retain a patient for 
ongoing care.  In contrast, the August 2005 VA examiner's 
contrary opinion is supported by neurological testing and 
assessments, and the VA examination bears no bias associated with 
retention of patients in this case.  Because the mutually 
contradicting opinions of the August 2005 VA examiner and the 
private chiropractor cannot both be correct, and because the 
August 2005 examiner's conclusions appear credible and supported 
by the objective medical evidence whereas that the chiropractor's 
opinions do not appear substantially credible and are not 
supported by the objective medical evidence of record, the Board 
finds strongest evidentiary support for its acceptance of the 
August 2005 VA examiner's opinion and rejection of the private 
chiropractor's opinion.  The Board accordingly concludes that the 
credible medical evidence of record preponderates against a 
finding of current neurological impairment to a compensable 
degree attributable to the Veteran's bilateral brachial plexus 
compressions.  

The Veteran's statements and the other lay statements submitted 
in support of the claims ultimately cannot serve in this case to 
support an increased rating, because the question of what 
physiological effects are attributable to the Veteran's brachial 
plexus compressions is a uniquely medical one, well beyond lay 
competence, as amply demonstrated by the complexity of the 
medical question of causal effects presented in this case.  
Washington; Layno.

The Board accordingly concludes that the preponderance of the 
evidence is against the claims for increased (compensable) 
evaluations for right and left brachial plexus compressions.  38 
C.F.R. § 4.124a, DC 8510.  Because the preponderance of the 
evidence is against the claims on a schedular basis, the benefit 
of the doubt doctrine does not apply to that extent.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's Under 
Secretary for Benefits or the Director of the VA's Compensation 
and Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set for in this paragraph 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the 
Veteran's right and left brachial plexus compression is 
essentially asymptomatic, and although there is a showing of 
peripheral neuropathy, such is of a generalized variety and not 
shown by the weight of credible evidence, as discussed supra, to 
be associated with the service-connected disabilities at issue.  
The rating schedule provides for a 0 percent schedular evaluation 
when the criteria for the assignment of a compensable evaluation 
are not met.  In this instance, 0 percent ratings are for 
assignment where there is no showing of at least mild incomplete 
paralysis of the upper radicular group of either upper extremity.  
In this case, comparing the Veteran's disability level and 
symptomatology of each upper extremity to the rating schedule, 
the degree of disability of each throughout the entire period 
under consideration is contemplated by the rating schedule and 
the assigned ratings are, therefore, adequate.  In the absence of 
exceptional factors associated with disabilities in question, the 
Board finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

New and material evidence has not been received to permit 
reopening of the claim for service connection for a low back 
disorder.  

An increased (compensable) rating for residuals of brachial 
plexus compression on the left is denied.  

An increased (compensable) rating for residuals of brachial 
plexus compression on the right is denied.  


REMAND

Also at issue in this appeal is the Veteran's entitlement to 
direct and secondary service connection for a cervical spine 
disorder.  Preliminary review of the record indicates that the RO 
has not adjudicated the claim for secondary service connection 
under the changes to the governing regulation, 38 C.F.R. § 3.310, 
effective from October 2006.  See 71 Fed. Reg. 52744 (2006).  As 
well, while a VA medical examination and opinion were obtained as 
to whether the claimed cervical spine disability was caused by 
service-connected disabilities involving brachial plexus 
compression, no opinion was obtained as to whether service-
connected disabilities aggravated the alleged cervical spine 
disorder.  Remand for additional procedural and evidentiary 
development is thus indicated.  Further action addressing the 
intertwined appealed issues of entitlement to a 10 percent rating 
for multiple, noncompensable disabilities under 38 C.F.R. 
§ 3.324, and TDIU entitlement, are deferred, pending completion 
of the additional development requested as to the cervical spine 
disorder.  A claim which is inextricably-intertwined with another 
claim which remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so as to 
avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991). 

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with applicable 
provisions of the VCAA.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159 (2010).  The Veteran 
should specifically be informed of the 
changes to 38 C.F.R. § 3.310, regarding 
secondary aggravation, effectuated as of 
October 10, 2006.  See 71 Fed. Reg. 52744 
(2006).

2.  All pertinent records of VA medical 
treatment, not already on file, which were 
compiled at VA facilities since October 
2008, should be obtained for inclusion in 
the Veteran's claims file.

3.  Thereafter, the Veteran should be 
afforded a VA medical examination to 
ascertain the nature and etiology of his 
claimed cervical spine disorder, to include 
the question of aggravation of his cervical 
spine disorder by service-connected 
disabilities involving bilateral brachial 
plexus compression.  The examiner should 
obtain a complete medical history, conduct 
a clinical examination and any diagnostic 
testing deemed necessary.  The claims file 
must be furnished to the VA examiner, for 
review for the examination.

Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the VA examiner must address the 
following, providing a rationale for each 
opinion offered:

(a)  Is it at least as likely as 
not (50 percent or greater degree 
of probability) that the Veteran 
suffers from any cervical spine 
disorder that originated during 
his period of military service or 
is attributable to any event 
thereof or that any arthritic 
process of his cervical spine was 
manifested to a degree of 10 
percent or more within the one-
year period immediately following 
his service discharge in July 
1969?  

(b)  Is it at least as likely as 
not (50 percent or greater degree 
of probability) that any existing 
cervical spine disorder was 
caused or aggravated by his 
service- connected brachial 
plexus compression of the left 
and/or right upper extremity?   
If it is determined that the 
claimed disorder was worsened by 
service-connected disability, to 
the extent that is possible the 
examiner should indicate the 
approximate degree of disability 
or baseline (e.g., mild, 
moderate, severe) before the 
onset of the aggravation.

(c)  The examiner is advised that 
that the term "as likely as 
not" does not mean within the 
realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is medically sound to 
find in favor of causation as to 
find against causation.  "More 
likely" and "as likely" support 
the claim; "less likely" weighs 
against the claim.

(d)  The examiner is further 
advised that aggravation for 
legal purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression, as opposed to mere 
acute flare-up of symptoms.

(e)  The examiner is also 
requested to provide a rationale 
for any opinion expressed.  If a 
conclusion cannot be reached 
without resort to speculation, 
the examiner must provide a 
complete explanation why this is 
so.

4.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for direct 
and secondary service connection for a 
cervical spine disorder, based on all of 
the evidence of record and all governing 
legal authority, including the October 2006 
amendment to 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744 (2006).  Also, the RO 
should readjudicate, as applicable, the 
questions of entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324 based on 
multiple, noncompensable service-connected 
disabilities, and TDIU entitlement.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case and a reasonable period in which to 
respond, before the record is returned to 
the Board for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition of 
the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


